Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 12/28/2021 for application number 17/563695. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (61-72), (74-77) and (78-80) are presented for examination.
1-60 are cancelled.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/14/2022 was filed prior to current Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claims for foreign priority to 20212054806.6 filed 03/12/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 61-80 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Sumio et al. US Patent Application Publication US 20150067484 A1 (hereinafter Sumio) in view of Baker et al. US Patent Application Publication US 20150046781 A1 (hereinafter Baker).
Regarding claim 61, Sumio teaches a method comprising: extracting, by a user device, text from a captured image; partitioning, by the user device, the extracted text into multiple blocks (FIG. 3, [0070], [0077-0083] wherein Sumio incorporates extracting characters from an image and segment the image into objects) detecting a user selection of a first block of the multiple blocks (FIGS. 26A-26B, [0153-0154]  wherein Sumio describes a selection of an object by a user) and storing the received search result content in a local memory of the user device ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks), ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks).
Sumio does not teach and further comprising, before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; receiving, at the user device, search result content from the search engine based on the one or more search queries; wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface.
However in analogous art of augmenting images with related content, Baker teaches before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine (Claim 17 text, [0020], [0036] wherein Baker teaches extracting text from images and searching the text of the images) wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface (Claim 17 text, [0055] wherein Baker generates queries and presenting result in a GUI). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Sumio with Baker by incorporating the method of before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface of Baker into the method of partitioning, by the user device, the extracted text into multiple blocks of Sumio for the purpose of extracting different image text based on the shape of blocks in the image which would facilitates the segmentation of the image text (Baker: [0027]).
Regarding claim 62, Sumio as modified by Baker teaches wherein initiating the action comprises initiating communication to a destination address identified by the user-selected text ([0039-0048] wherein baker detects user’s selection of text of the image).
    Regarding claim 63, Sumio as modified by Baker teaches A method as claimed in claim 61 wherein initiating the action comprises: generating, based on the content of the user-selected text, a search query; and sending, by the user device, the search query to a search engine ([0020], [0036] wherein Baker teaches using a search engine to search for text of user’s interest), (FIGS. 7A-7B, [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image wherein the Sumio allows a search for objects or vectors based on the user’s selection). 
Regarding claim 64, Sumio as modified by Baker teaches A method as claimed in claim 61 wherein initiating the action comprises: generating, based on the content of the user-selected text, two or more candidate search queries; displaying the candidate search queries on the user interface; and responsive to user selection of one of the candidate queries, sending, by the user device, the selected candidate query to the search engine (FIGS. 7A-7B, [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image wherein the Sumio allows a search for objects or vectors based on the user’s selection).
Regarding claim 65, Sumio as modified by Baker teaches extracting, by the user device, context from the image; wherein generating the search query or the candidate search queries comprises generating the search query or the candidate search queries further based on the extracted context of the image (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection).
Regarding claim 66, Sumio as modified by Baker teaches extracting, by the user device, context from the image; and determining, by the user device, using the extracted context of the image, whether the image falls into one of a plurality of predefined categories; wherein generating the search query or the candidate search queries comprises generating the search query or the candidate search queries further based on the extracted context if the image falls into one of the predefined categories, otherwise generating the search query or the candidate search queries based only on the content of the user-selected text (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection. Wherein as illustrated in FIGS. 7A-7B displays blocks based on the content category such as text, character, photograph and graphics).
Regarding claim 67, Sumio as modified by Baker teaches wherein generating the one or more search queries based on the extracted text of the block comprises: parsing the extracted text of the block into multiple first sets of text at a first level of text- based granularity; and generating a search query for each first set of text (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection), ([0085], [0087] wherein Sumio extract vector objects that represent text in the image).
Regarding claim 68, Sumio as modified by Baker teaches in response to detecting the user selection of the block; parsing the extracted text of the block into multiple second sets of text at a second level of text-based granularity greater than the first level of text-based granularity (FIGS. 7A-7B, [0004-0005], [0071-0076], [0080-0088] wherein Sumio teaches dividing the image into different blocks as illustrated in FIGS. 7A-7B and breaking the blocks into different objects that represents the text within the block that can be selected by the user) and prior to receiving the user selection of a portion of the extracted text within the first block: generating an additional search query for each second set of text (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection), ([0085], [0087] wherein Sumio extract vector objects that represent text in the image) sending each additional search query from the user device to the search engine ([0020], [0036] wherein Baker teaches using a search engine to search for text of user’s interest), (FIGS. 7A-7B, [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image wherein the Sumio allows a search for objects or vectors based on the user’s selection) receiving, by the user device and from the search engine, additional search result content based on the additional search queries (Claim 17 text, [0055] wherein Baker generates queries and presenting result in a GUI) and storing the additional search result content in local memory of the user device ([0098] wherein Sumio stores the result), ([0051] wherein Baker stores the search result in a repository), ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks).
Regarding claim 69, Sumio as modified by Baker teaches wherein partitioning the extracted text into the blocks is based at least partially on semantic analysis of the extracted text ([0003], [0005], [0020-0022], [0028], [0031] wherein Baker extracts text from an image using semantic analysis).
Regarding claim 70, Sumio as modified by Baker teaches displaying, on the user interface, content received at the user device from the search engine queries (Claim 17 text, [0055] wherein Baker generates queries and presenting result in a GUI).
Regarding claim 71, Sumio as modified by Baker teaches extracting, by the user device, context from the image; determining, using the extracted context of the image, that the image belongs to one of a plurality of predefined categories; and adjusting the search query based on the extracted context in response to determining that the image belongs to one of the predefined categories (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection. Wherein as illustrated in FIGS. 7A-7B displays blocks based on the content category such as text, character, photograph and graphics).
Regarding claim 72, Sumio as modified by Baker teaches receiving, by the user device and from the search engine, search result content selected based on the search query, wherein the search engine ranks the search results based on the one predefined category to which the image belongs ([0080], [0089], [0091] wherein Sumio clusters the extracted content based on different categories), (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection. Wherein as illustrated in FIGS. 7A-7B displays blocks based on the content category such as text, character, photograph and graphics).
Regarding claim 73, Sumio as modified by Baker teaches wherein displaying, on the user interface, content received at the user device from the search engine comprises displaying the content in a viewport of the user device along with at least a portion of the image (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio displays different portions of the extracted content of the image as illustrated in FIGS. 7A-7B).
Regarding claim 74, Sumio teaches A system comprising: a data processing apparatus; and a memory apparatus in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising ([0004], [0278]) extracting, by a user device, text from a captured image; partitioning, by the user device, the extracted text into multiple blocks; presenting, by the user device and at a first zoom level, the multiple blocks as respective user-selectable targets on a user interface of the user device; in response to detecting the user selection of the first block, presenting, by the user device and at a second zoom level greater than the first zoom level, portions of the extracted text in the first block as respective second user-selectable targets on the user interface of the user device (FIG. 3, [0070], [0077-0083], [0150], [0275] wherein Sumio incorporates extracting characters from an image and segment the image into objects wherein Sumio describes display modes that can be selected and zooming out of the display area after displaying specific block) detecting a user selection of a first block of the multiple blocks (FIGS. 26A-26B, [0153-0154]  wherein Sumio describes a selection of an object by a user) and storing the received search result content in a local memory of the user device ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks), ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks).
Sumio does not teach and in response to detecting a user selection of a portion of the extracted text within the first block, initiating, by the user device, an action based on the content of the user- selected text; and further comprising, before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; 6Preliminary Amendment: receiving, at the user device, search result content from the search engine based on the one or more search queries; wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface.
However in analogous art of augmenting images with related content, Baker teaches in response to detecting a user selection of a portion of the extracted text within the first block, initiating, by the user device, an action based on the content of the user- selected text; and further comprising, before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; 6Preliminary Amendment: receiving, at the user device, search result content from the search engine based on the one or more search queries (Claim 17 text, [0020], [0036] wherein Baker teaches extracting text from images and searching the text of the images) wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface (Claim 17 text, [0055] wherein Baker generates queries and presenting result in a GUI). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Sumio with Baker by incorporating the method of before in response to detecting a user selection of a portion of the extracted text within the first block, initiating, by the user device, an action based on the content of the user- selected text; and further comprising, before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; 6Preliminary Amendment: receiving, at the user device, search result content from the search engine based on the one or more search queries; wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface of Baker into the method of partitioning, by the user device, the extracted text into multiple blocks of Sumio for the purpose of extracting different image text based on the shape of blocks in the image which would facilitates the segmentation of the image text (Baker: [0027]).
Regarding claim 75, Sumio as modified by Baker teaches wherein initiating the action comprises initiating communication to a destination address identified by the user-selected text ([0039-0048] wherein baker detects user’s selection of text of the image).
Regarding claim 76, Sumio as modified by Baker teaches wherein initiating the action comprises: generating, based on the content of the user-selected text, a search query; and sending the search query to a search engine ([0020], [0036] wherein Baker teaches using a search engine to search for text of user’s interest), (FIGS. 7A-7B, [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image wherein the Sumio allows a search for objects or vectors based on the user’s selection).
Regarding claim 77, Sumio as modified by Baker teaches wherein the operations further comprise: extracting context from the image; determining, using the extracted context of the image, that the image belongs to one of a plurality of predefined categories; and adjusting the search query based on the extracted context in response to determining that the image belongs to one of the predefined categories (FIGS. 7A-7B, [0020], [0036], [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image based on the extracted text wherein the Sumio allows a search for objects or vectors based on the user’s selection. Wherein as illustrated in FIGS. 7A-7B displays blocks based on the content category such as text, character, photograph and graphics).
Regarding claim 78, Sumio teaches A non-transitory computer-readable storage medium having instructions stored thereon, which, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising ([0278]) extracting, by a user device, text from a captured image; partitioning, by the user device, the extracted text into multiple blocks (FIG. 3, [0070], [0077-0083] wherein Sumio incorporates extracting characters from an image and segment the image into objects) detecting a user selection of a first block of the multiple blocks (FIGS. 26A-26B, [0153-0154]  wherein Sumio describes a selection of an object by a user) in response to detecting the user selection of the first block, presenting, by the user device and at a second zoom level greater than the first zoom level, portions of the extracted text in the 7Preliminary Amendment; first block as respective second user-selectable targets on the user interface of the user device; and in response to detecting a user selection of a portion of the extracted text within the first block, initiating, by the user device, an action based on the content of the user- selected text (FIG. 3, [0070], [0077-0083], [0150], [0275] wherein Sumio incorporates extracting characters from an image and segment the image into objects wherein Sumio describes display modes that can be selected and zooming out of the display area after displaying specific block)  and storing the received search result content in a local memory of the user device ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks), ([0098] wherein Sumio teaches storing a result of character recognition obtained through character recognition out of the character area rectangular blocks).
Sumio does not teach and further comprising, before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; receiving, at the user device, search result content from the search engine based on the one or more search queries; wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface.
However in analogous art of augmenting images with related content, Baker teaches before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; receiving, at the user device, search result content from the search engine based on the one or more search queries (Claim 17 text, [0020], [0036] wherein Baker teaches extracting text from images and searching the text of the images) wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface (Claim 17 text, [0055] wherein Baker generates queries and presenting result in a GUI). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Sumio with Baker by incorporating the method of before user selection of one of the blocks: for at least one block, generating, by the user device, one or more search queries based on the extracted text of the block; sending the one or more search queries from the user device to a search engine; receiving, at the user device, search result content from the search engine based on the one or more search queries; wherein the user device generates and sends the one or more search queries before presenting the blocks as respective user-selectable targets on the user interface of Baker into the method of partitioning, by the user device, the extracted text into multiple blocks of Sumio for the purpose of extracting different image text based on the shape of blocks in the image which would facilitates the segmentation of the image text (Baker: [0027]).
Regarding claim 79, Sumio as modified by Baker teaches wherein initiating the action comprises initiating communication to a destination address identified by the user-selected text ([0039-0048] wherein baker detects user’s selection of text of the image).
Regarding claim 80, Sumio as modified by Baker teaches wherein initiating the action comprises: generating, based on the content of the user-selected text, a search query; and sending the search query to a search engine ([0020], [0036] wherein Baker teaches using a search engine to search for text of user’s interest), (FIGS. 7A-7B, [0072-0078] wherein Sumio processes the image through a vectorization processing and creates objects that represents blocks as candidates in the image wherein the Sumio allows a search for objects or vectors based on the user’s selection).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144